United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-3562
                                     ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
John Sharp,                            *
                                       * [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                              Submitted: April 20, 2012
                                 Filed: April 23, 2012
                                  ___________

Before MURPHY, MELLOY, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

       After unsuccessfully moving to dismiss his indictment, John Sharp pled guilty
to one count of failing to update his sex offender registration in violation of 18 U.S.C.
§ 2250. The district court sentenced him to 33 months in prison and 10 years of
supervised release. Sharp appeals the denial of his motion to dismiss the indictment
and also challenges several special conditions imposed on his supervised release. We
affirm in part and reverse in part.

       Sharp was convicted in 1998 in Kansas state court of indecent solicitation of
a child, an offense requiring him to register as a sex offender wherever he lives,
works, or attends school. After serving his sentence he moved to Missouri and
registered as a sex offender. At various times he signed forms acknowledging his
reporting duties under state law. After a 2011 traffic stop authorities discovered that
Sharp had been living in Arkansas without registering there as a sex offender in
violation of the Sex Offender Registration and Notification Act (SORNA). That
statute, enacted in 2006, requires a sex offender to register in the jurisdiction where
he lives and to update his registration after any change of residence. 42 U.S.C. §
16913(a), (c). SORNA gives the Attorney General the power to decide whether these
registration requirements apply to persons convicted of a sex offense before the
statute's enactment. Id. § 16913(d). Anyone required to register under SORNA due
to a state sex offense who travels in interstate commerce and "knowingly fails to
register or update a registration as required by [SORNA]" is subject to up to 10 years
in prison. 18 U.S.C. § 2250(a).

       Sharp was charged with failing to update his sex offender registration in
violation of 18 U.S.C. § 2250. He moved to dismiss the indictment, arguing that the
congressional delegation to the Attorney General in 42 U.S.C. § 16913(d) violated
the Constitution's nondelegation principle, that he had not received adequate notice
of SORNA in violation of his Fifth Amendment right to due process, and that
SORNA violated the Commerce Clause. The district court denied the motion and
Sharp entered a conditional guilty plea preserving his right to appeal. He was
sentenced to 33 months in prison. Sharp now appeals, renewing his challenges to the
indictment and attacking several special conditions of supervised release imposed at
sentencing.

      We review de novo the district court's denial of Sharp's motion to dismiss the
indictment. United States v. Howell, 531 F.3d 621, 622 (8th Cir. 2008). The district
court did not address Sharp's nondelegation argument on the merits since Eighth
Circuit precedent at that time established that defendants in Sharp's position lacked
standing to challenge Congress's delegation of authority to the Attorney General in

                                         -2-
SORNA. E.g., United States v. May, 535 F.3d 912, 921 (8th Cir. 2008). The
Supreme Court subsequently decided Reynolds v. United States, 132 S. Ct. 975, 984
(2012), which clarified that Sharp has standing to bring his nondelegation argument.
The parties agree that a remand to the district court is appropriate so that it can
consider that claim on the merits. See United States v. Fernandez, 671 F.3d 697, 698
(8th Cir. 2012).

       Sharp's remaining challenges to his indictment are foreclosed by our precedent.
We have concluded that notice of state law sex offender registration requirements
satisfies due process, and that an offender need not receive specific notice of SORNA
to sustain a conviction under 18 U.S.C. § 2250(a). See, e.g., United States v. Baccam,
562 F.3d 1197, 1199–1200 (8th Cir. 2009). We have also decided that Congress had
authority under the Commerce Clause to enact 18 U.S.C. § 2250 and 42 U.S.C. §
16913. May, 535 F.3d at 921–22; United States v. Howell, 552 F.3d 709, 717 (8th
Cir. 2009). For these reasons the district court's denial of Sharp's other challenges to
the indictment should be affirmed. Because we conclude that Sharp's case must be
remanded for the district court to consider his nondelegation challenge, it would be
premature to address his arguments about the special conditions of his supervised
release.

      Accordingly, we affirm in part, reverse in part, and remand for further
proceedings consistent with this opinion.
                      ______________________________




                                          -3-